October 20, 2015




                                      NO. W08-71994-V(A)
                                      NO. W11-00273-V(A)


EX PARTE                                           §          IN THE DISTRICT COURT
                                                   §
                                                   §          292ND JUDICIAL DISTRICT
                                                   §
ANTHONY EUGENE JOHNSON                             §          DALLAS COUNTY, TEXAS



                    ORDER OF ASSIGNMENT BY PRESIDING JUDGE

       Pursuant to Section 74.056, Texas Government Code, I assign the Honorable Robert
Burns, Active Judge of the Criminal District Court No. 1 in Dallas County, Texas, to preside in
the above-numbered and entitled cause.

       This assignment continues until such time as the judge’s plenary power has expired or the
assignment is terminated by the Presiding Judge of the First Administrative Judicial Region,
whichever occurs earlier.

       IT IS ORDERED that the Clerk of the Court to which this assignment is made, if it is
reasonable and practicable, and if time permits, give notice of this assignment to each attorney
representing a party, and to each party representing himself or herself pro se, to a case that is to
be heard in whole or in part by the assigned judge.

       Signed this 27th day of April, 2015.


                                                             ______________________________
                                                             MARY MURPHY, Presiding Judge
                                                             First Administrative Judicial Region